Exhibit 10.34.2

2004 Genworth Financial, Inc. Omnibus Incentive Plan

Nonemployee Director Awards

Deferred Stock Units – Terms and Conditions

The 2004 Genworth Financial, Inc. Omnibus Incentive Plan (the “Plan”) authorizes
the Board of Directors to grant Awards under the Plan to Nonemployee Directors.
The Board of Directors has approved a compensation program pursuant to which
Nonemployee Directors are granted Deferred Stock Units (“DSUs”) from time to
time as payment of part or all of their annual retainer. The DSUs are governed
by the Plan and the following terms and conditions (together, the “Terms and
Conditions”). The Terms and Conditions shall constitute the Award Agreement as
required by the Plan.

Unless the context otherwise requires, capitalized terms used herein shall have
the meanings ascribed to them in the Plan. If there is any inconsistency between
the Terms and Conditions and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms of the Terms and Conditions.

 

1. Grant. Nonemployee Directors shall be granted DSUs as of the end of each
quarter of service as a member of the Board of Directors (the “Grant Date”).
Each Nonemployee Director will be notified following each Grant Date regarding
the number of DSUs that have been awarded. Each DSU represents the right to
receive from the Company one Share of Class A Common Stock. The DSUs are fully
vested as of the Grant Date.

 

2. Dividend Equivalents. Until the grantee terminates service on the Board of
Directors for any reason, he or she shall receive Dividend Equivalents with
respect to the DSUs equal to the number of DSUs times any dividend payments made
to stockholders of the Company’s Class A common stock. Such Dividend Equivalents
will be reinvested in additional DSUs, based on the Fair Market Value of the
Shares as of the date the dividend payment.

 

3. Conversion to Shares. The DSUs granted on a quarterly basis, together with
additional DSUs accumulated pursuant to paragraph 2, will convert to Shares on a
one-for-one basis (i) one year after termination of service on the Board of
Directors, or (ii) in up to ten annual installments beginning one year after
termination of service on the Board of Directors. Notwithstanding the preceding
sentence, all outstanding DSUs will convert to Shares upon the holder’s death.

 

4. No Voting Rights. Grantee will not have any voting rights with respect to the
DSUs until they are converted to Shares.

 

5. Change of Control. Unless the Successor Entity provides otherwise, settlement
of DSUs shall not accelerate upon a Change of Control.

 

6. Administration. The DSUs and a grantee’s rights thereunder, as set forth in
these Terms and Conditions, are subject to all the terms and conditions of the
Plan, as the same may be amended from time to time, as well as to such rules and
regulations as the Board of Directors may adopt for administration of
Nonemployee Director Awards under the Plan. It is expressly understood that the
Board of Directors is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of Nonemployee
Director Awards under the Plan and these Terms and Conditions, all of which
shall be binding upon the grantee.

 

7. Limitation of Rights. The DSUs do not entitle the grantee to any rights of a
stockholder of the Company, nor do they confer upon the grantee any right to
continuation of service on the Board of Directors.

 

8. Plan. A copy of the Plan will be furnished upon request.

 

9.

Amendment, Modification, Suspension, and Termination. The Board of Directors
shall have the right at any time in its sole discretion, subject to certain
restrictions, to alter, amend, modify, suspend, or terminate the Plan in whole
or in part, and shall have the right at any time in its sole discretion to
alter, amend, modify, suspend or



--------------------------------------------------------------------------------

 

terminate the terms and conditions of any Nonemployee Director Award; provided,
however, that no such action shall adversely affect in any material way an Award
without the grantee’s written consent.

 

10. Applicable Law. The validity, construction, interpretation, and
enforceability of these Terms and Conditions shall be determined and governed by
the laws of the State of Delaware without giving effect to the principles of
conflicts of law.

 

11. Entire Agreement. These Terms and Conditions, the Plan, and the rules and
procedures adopted by the Board of Directors in respect of Nonemployee Director
Awards contain all of the provisions applicable to the DSUs and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to the grantee.